FILED
                            NOT FOR PUBLICATION                              JAN 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICHARD WHITMORE,                                No. 12-35504

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00226-MO

 v.
                                                 MEMORANDUM*
RECONTRUST COMPANY, NA;
WELLS FARGO BANK, NA, as Trustee
for the Holders of the Merrill Lynch
Mortgage Investor Trust, Mortgage Loan
Asset-Backed Certificates, Series 2006-
WMCI,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Richard Whitmore appeals pro se from the district court’s judgment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his diversity action alleging foreclosure-related claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). In re Mortg. Elec. Registration Sys., Inc., 754

F.3d 772, 780 (9th Cir. 2014). We affirm.

      We do not consider the claims raised in Whitmore’s opening brief because

they were not raised before the district court. See Solis v. Matheson, 563 F.3d 425,

437 (9th Cir. 2009) (arguments made for the first time on appeal and supported by

facts not before the district court are waived). Morever, Whitmore failed to

address the district court’s dismissal of the claims alleged in his complaint in his

opening brief, and has therefore waived his appeal of the district court’s dismissal

order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not

raised by a party in its opening brief are deemed waived.”).

      AFFIRMED.




                                           2                                    12-35504